Citation Nr: 1224512	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-11 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center at the Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational reimbursement for courses taken from May 6, 2006 to September 6, 2006 under Chapter 30, Title 38, United States Code, for benefits under the Montgomery GI Bill Educational Assistance Program.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Atlanta, Georgia.

The appellant originally requested a hearing before the Board but had to withdraw his request due to pre-deployment training.  He does not wish to reschedule the hearing.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks reimbursement for education courses taken from May 2006 to September 2006.  He claims that he first filed for education benefits under Chapter 30, Title 38, United States Code, for benefits under the Montgomery GI Bill Educational Assistance Program in May 2006, within one year of starting his education course.  Upon applying for benefits, he was informed that he was not eligible and claims that he promptly filed a grievance with the Board of Corrections for Naval Records.  His eligibility status was changed in May 2007.  He then claims that after qualifying for benefits, the Marine Expeditionary Force's Disbursing Office told him he was not allowed to pay a lump sum $1200 for the mandatory buy-in and that he would have to pay $100 per month for one year before qualifying for benefits.  

After continuing to petition for eligibility to pay the fee in one lump sum, his request was approved in October 2007.  He reapplied for education benefits in November 2007.

In this case, the appellant has not submitted documentation in support of his allegations, i.e. copies of the petitions or correspondence to and from the Board of Corrections or Marine Expeditionary Force's Disbursing Office.  The Board finds that his correspondence with these entities would be helpful in determining the claim.  Therefore, this matter is remanded so that the additional evidence can be obtained from the appellant and/or directly from the Board of Corrections for Naval Records and Marine Expeditionary Force's Disbursing Office (the Veteran is asked to submit these records himself in order to expedite the appeal).

The Board notes that the claims file does not contain documentation of the appellant's periods of active and/or reserve service.  Therefore, verification of the appellant's service must be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file records verifying the appellant's period(s) of service, to include all periods of active and reserve service.

2. Contact the appellant and ask him to provide copies of correspondence to and from the Board of Corrections for Naval Records and Marine Expeditionary Force's Disbursing Office.  Please note that in a May 2012 letter to the Board, the appellant said he was preparing for deployment, thus, he may not be immediately available for response.  Therefore, efforts should also be made to obtain documents directly from Board of Corrections for Naval Records and Marine Expeditionary Force's Disbursing Office (if needed).

3. Then, readjudicate claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


